Case 6:20-cv-00473-ADA Document 77-3 Filed 03/17/21 Page 1 of 2




         EXHIBIT 3
       Case 6:20-cv-00473-ADA Document 77-3 Filed 03/17/21 Page 2 of 2




                 AGREED CONSTRUCTIONS FOR THE ’921 PATENT

Claim Term                                     Agreed Construction
“computing means for control of the nodes”     Subject to means-plus-function construction.
(Claim 1)
                                               Function: control of the nodes
“computing means for controlling the node”     Structure: CPU 206; and equivalent
(Claims 9 & 17)                                structures
“means for fast propagation of node related    Subject to means-plus-function construction.
information between the data plane means in
each node and forwarding the information to    Function: fast propagation of node related
the computing means in the network” (Claim     information between the data plane means in
1)                                             each node and forwarding the information to
                                               the computing means in the network
“means for fast propagation of node related
information to and from the data plane means   Structure: 3:19-52 (switching fabric 214 and
in other nodes in the network and forwarding   link interface 216; wherein the link interface
the information to the computing means”        comprises a fast link state processor (FSLP)
(Claims 9 & 17)                                218 and a link failure database (LFDB)
                                               structure 228), 4:1-4, 7:18-20 (forwarding to
                                               CPU over link 236); and equivalent structures
“means for fast propagation of link state      Subject to means-plus-function construction.
information”
(Claims 1, 9 & 17)                             Function: fast propagation of link state
                                               information

                                               Structure: 7:60-8:3 (Fast Link State
                                               Processor (FLSP) 218, Fabric Interface 226
                                               and Switch Fabric 214 structure), 8:21-27;
                                               and equivalent structures
“the data, plane means” (Claim 9)              “the data plane means”
